Citation Nr: 9919595	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-29 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for mood swings.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


REMAND

The veteran had active service from September 1974 to 
September 1980. 

In her substantive appeal, the veteran indicated a desire to 
appear and testify at a personal hearing before a member of 
the Board.  She presented testimony at a personal hearing at 
the Regional Office, but did not withdraw her request for a 
Board hearing.  At this date the veteran has not been 
scheduled to appear at a Travel Board hearing.  A hearing on 
appeal must be granted when, as in this case, an appellant 
expresses a desire for a hearing.  38 C.F.R. § 20.700(a) 
(1998).  In correspondence dated in May 1999, the Board 
contacted the veteran and requested clarification as to her 
continued desire for a Board hearing.  The Board advised the 
veteran that if she did not respond within 30 days the Board 
would assume she still desired a Travel Board hearing and 
schedule her for such accordingly.  A review of the claims 
file reveals no response from the veteran in that regard.

Accordingly, the case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing.  The veteran should 
be advised that she is free to submit 
additional evidence at the time of the 
hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


